Exhibit 10.2
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of __________, 2011, between Advaxis, Inc., a Delaware corporation (the
“Company”), and each of the several investors signatory hereto (each such
purchaser, a “Investor” and, collectively, the “Investors”).
 
 
In connection with the Note Purchase Agreement, dated as of _________, 2011,
entered into by the Company and the Investors (the “Note Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the Note
Purchase Agreement, to issue and sell to each Investor (i) notes of the Company
(the "Notes"), which will, among other things, be convertible into shares of the
Company's common stock, $0.001 par value per share (the "Common Stock", as
converted, the "Conversion Shares") in accordance with the terms of the Notes,
and (ii) certain warrants (collectively, the “Warrants”) which will be
exercisable to purchase Common Stock (the “Warrant Shares”) in accordance with
the terms of the Warrants.
 
To induce the Investors to consummate the transactions contemplated by the Note
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.
 
The Company and each Investor hereby agrees as follows:
 
Section 1.                      Definitions.  Capitalized terms used and not
otherwise defined herein that are defined in the Note Purchase Agreement shall
have the meanings given such terms in the Note Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Cut Back Shares” shall have the meaning set forth in Section 2.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.
 
“Liquidated Damages” shall have the meaning set forth in Section 5.
 
“Non-Registration Event” shall have the meaning set forth in Section 5.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 

 
 

--------------------------------------------------------------------------------

 



 
“Investor” and “Investors” shall have the meaning set forth in the Preamble.
 
“Required Effectiveness Date” means, with respect to the Initial Registration
Statement required to be filed hereunder, the 90th calendar day following the
date hereof (or the 120th calendar day after the date of hereof in the event
that such Registration Statement is subject to a limited or full review by the
SEC) and with respect to any additional Registration Statements which may be
required pursuant to Section 2, the 90th calendar day following the date on
which an additional Registration Statement is required to be filed hereunder (or
the 120th calendar day following the date on which an additional Registration
Statement is required to be filed hereunder in the event that such Registration
Statement is subject to a limited or full review by the SEC).
 
“Required Filing Date” means, with respect to the Initial Registration Statement
required hereunder, the 45th calendar day following the date hereof and, with
respect to any additional Registration Statements which may be required pursuant
to Section 2, the earliest practical date on which the Company is permitted by
SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.
 
“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares then issuable upon conversion in full of the Notes (assuming
on such date the Notes are converted in full without regard to any conversion
limitations therein), (b) all Warrant Shares then issuable upon exercise of the
Warrants (assuming on such date the Warrants are exercised in full without
regard to any exercise limitations therein), and (c) any securities issued or
then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
for so long as (x) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the SEC under the 1933 Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement, (y) such Registrable Securities have
been previously sold in accordance with Rule 144, or (z) such securities become
eligible for resale pursuant to Rule 144 (assuming that such securities and any
securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company, and all Warrants are exercised by
“cashless exercise” as provided in the Warrants), as reasonably determined by
the Company, upon the advice of counsel to the Company.
 
“Registration Expenses” has the meaning set forth in Section 6.
 
“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.
 

 
2

--------------------------------------------------------------------------------

 



 
“Restriction Termination Date” shall have the meaning set forth in Section 2.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Restrictions” shall have the meaning set forth in Section 2.
 
“Note Purchase Agreement” shall have the meaning set forth in the Preamble.
 
Section 2.                      Registration Statement Requirements.  The
Company shall file with the SEC a Form S-1 registration statement (or such other
form that it is eligible to use) in order to register all or such portion of the
Registrable Securities as permitted by the SEC (provided that the Company shall
use diligent efforts to advocate with the SEC for the registration of all of the
Registrable Securities) pursuant to Rule 415 for resale and distribution under
the 1933 Act on or before the Required Filing Date and use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
by the Required Effectiveness Date.  The Company will register not less than all
of the Registrable Securities.  In the event that the Company is required by the
SEC to cutback the number of shares being registered in the Registration
Statement pursuant to Rule 415, then the Company shall reduce the Registrable
Securities pro rata, and unless otherwise directed in writing by the Investor as
to its Registrable Securities, the number of Registrable Securities and other
securities to be registered on such Registration Statement will first be reduced
by securities included in such Registration Statement that are not Registrable
Securities, second by the Registrable Securities represented by Conversion
Shares and third by the Registrable Securities represented by Warrant
Shares.  Notwithstanding anything to the contrary contained in this Section 2,
if the Company receives comments from the SEC with respect to the Registration
Statement, and following discussions with and responses to the SEC in which the
Company uses its commercially reasonable efforts and time to cause as many
Registrable Securities for as many Investors as possible to be included in the
Registration Statement filed pursuant to Section 2 without characterizing any
Investor as an underwriter, the Company is unable to cause the inclusion of all
Registrable Securities in such Registration Statement, then the Company may,
following not less than one (1) Trading Day prior written notice to the
Investors, (x) remove from the Registration Statement such Registrable
Securities (the “Cut Back Shares”) and/or (y) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities, in
each case as the SEC may require in order for the SEC to allow such Registration
Statement to become effective (collectively, the “SEC Restrictions”).  Unless
the SEC Restrictions otherwise require, any cut-back imposed pursuant to this
Section 2 shall be allocated among the Registrable Securities of the Investors
on a pro rata basis.  No liquidated damages under Section 5 shall accrue on or
as to any Cut Back Shares, and the Required Effectiveness Date with respect to
such additional Registration Statement including the Cutback Shares will be
tolled, until such time as the Company is able to effect the registration of the
Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date”).  From and after the Restriction Termination
Date, all provisions of this Section 2 (including, without limitation, the
liquidated damages provisions, subject to tolling as provided above) shall again
be applicable to the Cut Back Shares (which, for avoidance of doubt, retain
their character as Registrable Securities) so that the Company will be required
to file with and cause to be declared effective by the SEC such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Securities (if such Registrable Securities cannot at such time be
resold by the Investors thereof pursuant to Rule 144).
 

 
3

--------------------------------------------------------------------------------

 



 
Section 3.                      Registration Procedures. If and whenever the
Company is required by the provisions of Section 2 to effect the registration of
any Registrable Securities under the 1933 Act, the Company will, as
expeditiously as possible:
 
(a)           subject to the timelines provided in this Agreement, prepare and
file the Registration Statement with the SEC, with respect to such Registrable
Securities and use its commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), respond as
promptly as commercially practicable to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and file any
pre-effective amendments with respect to a Registration Statement as promptly as
reasonable possible, and promptly provide to Investors copies of all filings and
SEC letters of comment (provided that the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any subsidiary) and notify the Investors (by telecopier
or by e-mail addresses provided by the Investors) on or before the second
business day thereafter that the Company receives notice that (i) the SEC has no
comments or no further comments on the registration statement, and (ii) the
registration statement has been declared effective;
 
(b)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective until such
Registration Statement has been effective for a period of six months
(“Effectiveness Period”) and prepare and file with the SEC such additional
Registration Statements as may be required hereunder and to keep each additional
Registration Statement effective for the Effectiveness Period;
 
(c)           furnish to the Investors such number of copies of the Registration
Statement and the prospectus included therein (including each preliminary
prospectus) as such Investors reasonably may request in order to facilitate the
public sale or their disposition of the securities covered by such Registration
Statement or make them electronically available;
 
(d)           use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions as the Investors shall
request in writing, provided, however, that the Company shall not for any such
purpose be required to qualify to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to service of
process in any such jurisdiction;
 
(e)           list the Registrable Securities covered by such Registration
Statement with the principal market or exchange on which the Common Stock is
then listed;
 

 
4

--------------------------------------------------------------------------------

 



 
(f)           promptly notify the Investors of the Company’s becoming aware that
a prospectus relating thereto is required to be delivered under the 1933 Act, of
the happening of any event or passage of time of which the Company has knowledge
as a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
the financial statements included therein ineligible for inclusion or which
becomes subject to a SEC, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities.  Each Investor hereby covenants that it will not sell any
Registrable Securities pursuant to such prospectus during the period commencing
at the time at which the Company gives such Investor notice of the suspension of
the use of such prospectus in accordance with this Section 3(f) and ending at
the time the Company gives such Investor notice that such Investor may
thereafter effect sales pursuant to the prospectus, or until the Company
delivers to such Investor or files with the SEC an amended or supplemented
prospectus.
 
(g)           The Company shall cooperate with any broker-dealer through which
an Investor proposes to resell its Registrable Securities in effecting a filing
with the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by any such Investor, and the Company shall pay the filing fee
required by such filing within two (2) business days of request therefor.
 
Section 4.                      Provision of Documents.  It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that such Investor shall furnish to the Company the
completed form of the Selling Securityholder Questionnaire attached hereto as
Annex A and any other customary documents that the Company may reasonably
request to assure compliance with federal and applicable state securities laws.
 
Section 5.                      Non-Registration Events.  The Company and the
Investors agree that the Investors will suffer damages if the Registration
Statement is not filed by the Required Filing Date and not declared effective by
the SEC by the Required Effectiveness Date or if, after it is declared
effective, its effectiveness is not maintained in the manner and within the time
periods contemplated by Section 2 hereof, and it would not be feasible to
ascertain the extent of such damages with precision.  Accordingly, if (A) the
Registration Statement is not filed on or before the Required Filing Date, (B)
the Registration Statement is not declared effective on or before the Required
Effectiveness Date, or (C) any Registration Statement described in Section 2 is
declared effective but shall thereafter cease to be effective for a period of
time which shall exceed forty (40) days in the aggregate per year (defined as a
period of 365 days commencing on the date the Registration Statement is declared
effective) (each such event, a “Non-Registration Event”), then the Company shall
deliver to the Investors, as liquidated damages (“Liquidated Damages”), an
amount equal to one percent (1.0%) of the aggregate purchase price paid by such
Investor pursuant to the Note Purchase Agreement for any unregistered
Registrable Securities then held by such Holder and for each subsequent thirty
(30) day period (pro rata for any period less than thirty days) which are
subject to such Non-Registration Event.  The maximum aggregate Liquidated
Damages payable to the Investor under this Agreement shall be six percent (6.0%)
of the aggregate purchase price paid by such Investor pursuant to the Note
Purchase Agreement.  The Company must pay the Liquidated Damages in cash.  In
the event a Registration Statement is filed by the Required Filing Date but is
withdrawn prior to being declared effective by the SEC, then such Registration
Statement will be deemed to have not been filed.
 

 
5

--------------------------------------------------------------------------------

 



 
Section 6.                      Expenses.  All expenses incurred by the Company
in complying with Section 2, including, without limitation, all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) in connection with any filing with FINRA pursuant to
FINRA Rule 5110 that may be required to be made by any broker through which an
Investor intends to make sales of Registrable Securities, transfer taxes, and
fees of transfer agents and registrars, are called “Registration Expenses.”  The
Company will pay all Registration Expenses in connection with any Registration
Statement described in Section 2.  Each Investor shall pay the fees and expenses
of its counsel, if any, with respect hereto.
 
Section 7.                      Indemnification and Contribution.
 
(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 2, the Company will, to the extent permitted by
law, indemnify and hold harmless the Investor, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Investor, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Investor or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Investor, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (1) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities was registered under the 1933
Act pursuant to Section 2, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made, and (2) any violation or
alleged violation by the Company of the 1933 Act, the Exchange Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of the Company’s obligations under this Agreement and will, subject
to the provisions of Section 7(c), reimburse the Investor, each such underwriter
and each such controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company shall
not be liable to the Investor to the extent that any such damages arise out of
or are based upon an untrue statement or omission made in any preliminary
prospectus if (i) the Investor failed to send or deliver a copy of the final
prospectus delivered by the Company to the Investor with or prior to the
delivery of written confirmation of the sale by the Investor to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Investor in writing specifically for use
in such Registration Statement or prospectus.
 

 
6

--------------------------------------------------------------------------------

 



 
(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 2, each Investor severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the Registration
Statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 2, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Investor will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Investor, as such, furnished in writing to the Company by such Investor
specifically for use in such Registration Statement or prospectus, and provided,
further, however, that the liability of the Investor hereunder shall be limited
to the net proceeds actually received by the Investor from the sale of
Registrable Securities pursuant to such Registration Statement.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section and shall only relieve it
from any liability which it may have to such indemnified party under this
Section, except and only if and to the extent the indemnifying party is
prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnifying party shall
have reasonably concluded that there may be reasonable defenses available to
indemnified party which are different from or additional to those available to
the indemnifying party or if the interests of the indemnified party reasonably
may be deemed to conflict with the interests of the indemnifying party, the
indemnified parties, as a group, shall have the right to select one separate
counsel, reasonably satisfactory to the indemnified and indemnifying party, and
to assume such legal defenses and otherwise to participate in the defense of
such action, with the reasonable expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.  Subject to the terms of this Agreement, all
reasonable fees and expenses of the indemnified party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section) shall be paid to the indemnified party, as incurred, within ten
business days of written notice thereof to the indemnifying party; provided,
that, the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) not to be
entitled to indemnification hereunder.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending proceeding in respect of which any indemnified party is a party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.
 

 
7

--------------------------------------------------------------------------------

 



 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Investor, or any controlling person of a Investor, makes a claim for
indemnification pursuant to this Section 7 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 7 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Investor or
controlling person of the Investor in circumstances for which indemnification is
not provided under this Section 7; then, and in each such case, the Company and
the Investor will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Investor is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the Registration Statement bears to the public offering price of all
securities offered by such Registration Statement, provided, however, that, in
any such case, (y) the Investor will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such Registration Statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Investor hereunder shall be limited to the net proceeds actually received
by the Investor from the sale of Registrable Securities pursuant to such
Registration Statement.
 
(e)           The indemnity and contribution agreements contained in this
Section 7 are in addition to any liability that the indemnifying parties may
have to the indemnified parties.
 

 
8

--------------------------------------------------------------------------------

 



 
Section 8.                      Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  Each of the Company and each Holder agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.
 
(b)           Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
(c)           Piggy-Back Registrations. If, at any time prior to the six month
anniversary of the date hereof, there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the 1933 Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the 1933 Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 8(c) that are eligible for resale pursuant to Rule 144
promulgated by the SEC pursuant to the 1933 Act or that are the subject of a
then effective Registration Statement.
 
(d)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of a majority more of the then outstanding Registrable
Securities (including, for this purpose any Registrable Securities issuable upon
exercise or conversion of any Security).  If a Registration Statement does not
register all of the Registrable Securities pursuant to a waiver or amendment
done in compliance with the previous sentence, then the number of Registrable
Securities to be registered for each Holder shall be reduced pro rata among all
Holders and each Holder shall have the right to designate which of its
Registrable Securities shall be omitted from such Registration Statement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of a
Holder or some Holders and that does not directly or indirectly affect the
rights of other Holders may be given by such Holder or Holders of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the first sentence of
this Section 6(d).
 

 
9

--------------------------------------------------------------------------------

 



 
(e)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Note Purchase Agreement.
 
(f)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Holders of the then outstanding Registrable
Securities.  Each Holder may assign their respective rights hereunder if: (i)
such Holder agrees in writing with such transferee or assignee (as the case may
be) to assign all or any portion of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (a) the name and address of such transferee or assignee (as the case
may be), and (b) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the 1933 Act or applicable state securities laws if so
required; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence such transferee or assignee (as the
case may be) agrees in writing with the Company to be bound by all of the
provisions contained herein; (v) such transfer or assignment (as the case may
be) shall have been made in accordance with the applicable requirements of the
Note Purchase Agreement, the Notes and the Warrants (as the case may be); and
(vi) such transfer or assignment (as the case may be) shall have been conducted
in accordance with all applicable federal and state securities laws.
 
(g)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
(h)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Note Purchase Agreement.
 
(i)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 

 
10

--------------------------------------------------------------------------------

 



 
(j)           Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.
 
(k)           Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder
hereunder.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Holder shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
 
(Signature Pages Follow)
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


 
 
ADVAXIS, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 


 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]
 
Name of Holder: __________________________
 
Signature of Authorized Signatory of Holder: __________________________
 
Name of Authorized Signatory: _________________________
 
Title of Authorized Signatory: __________________________
 


 


 
[SIGNATURE PAGES CONTINUE]
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Annex A
 
ADVAXIS, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Advaxis, Inc., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “SEC”) a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement (the “Registration Rights Agreement”)
to which this document is annexed.  A copy of the Registration Rights Agreement
is available from the Company upon request at the address set forth below.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.           Name.
 
(a)           Full Legal Name of Selling Stockholder
 
(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:
 
(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
 
2.  Address for Notices to Selling Stockholder:
 
Telephone:
 
Fax:
 
Contact Person:
 

 
 

--------------------------------------------------------------------------------

 



 
3.  Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes   •                      No   •
 
(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
 
Yes   •                      No   •
 
Note:           If “no” to Section 3(b), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
 
(c)           Are you an affiliate of a broker-dealer?
 
Yes   •                      No   •
 
(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes   •                      No   •
 
Note:           If “no” to Section 3(d), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
 
4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Note Purchase Agreement.
 
(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder:
 
5.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

 
 

--------------------------------------------------------------------------------

 



 


 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

Date:  Beneficial Owner:          
 
By:
                Name:               Title:          

 
                    
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 